Citation Nr: 1015503	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-13 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
liver and kidney disability, to include failure of these 
organs.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Counsel






INTRODUCTION

The Veteran served on active duty from August 1952 to 
November 1956. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2007 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma denied the Veteran's claim for 
benefits under 38 U.S.C.A. § 1151 (West 2002) for liver and 
kidney failure.  The Veteran disagreed and perfected an 
appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran has had no additional liver or kidney disability, 
to include failure of either of these organs.  


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to 
38 U.S.C.A. § 1151 for liver or kidney disability, to include 
failure of these organs, have not been met.  38 U.S.C.A. 
§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially contends that he was prescribed the 
drug simvastatin by a VA physician and that his continued use 
of the drug for 10 years caused liver and kidney failure.  He 
believes that the doctor stopped prescribing this medication 
once he learned of its adverse side effects.  Accordingly, 
the Veteran seeks benefits under 38 U.S.C.A. § 1151 (West 
2002) and, in so doing, claims that VA's treatment was 
careless, negligent, lacked proper skill, and exhibited error 
in judgment, and that his liver and kidney failure was such 
the result of an event that was reasonably foreseeable.

The Board will first address preliminary matters and then 
render a decision on the issue on appeal.  

I.  Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must inform the claimant about:  (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; and (3) the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  

The record shows that the Veteran was informed in a June 2008 
letter that in order to substantiate his claim for 
compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 
2002) for liver and kidney failure, the evidence must show 
that, as a result of VA hospitalization, medical or surgical 
treatment, examination, or training, he had additional 
disabilities or an aggravation of an existing disability and 
that the additional disabilities were the direct result of VA 
fault such as carelessness, negligence, lack of proper skill, 
or error in judgment; were not reasonably expected results or 
complication of the VA care or treatment; or were the direct 
results of participation in a VA Vocational Rehabilitation 
and Employment or compensated work therapy program.  

The June 2008 correspondence also notified the Veteran of the 
type of information and evidence that VA would provide and 
that which he was responsible for submitting.  The timing 
defect of this notification was cured by the agency of 
original jurisdiction's subsequent readjudication of the 
issue on appeal and issuance of a supplemental statement of 
the case in November 2008.  Pelegrini II.  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

Additionally, a July 2007 letter informed the Veteran of the 
criteria for the determination of disability ratings and 
effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to VA's duty to assist, the record shows that the 
RO has obtained the Veteran's service treatment records and 
all VA medical records pertinent post-service treatment 
reports.  The Veteran declined to testify before VA 
personnel.  

In addition, the Veteran has been accorded a relevant 
examination.  Indeed, the report of this examination reflects 
that the examiner reviewed the Veteran's past medical 
history, recorded his current complaints, conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  Supporting rationale for the opinion was 
provided in the report.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  The Board therefore concludes that the examination 
is adequate.  The Veteran and his representative have not 
contended otherwise.  

Accordingly, the Board finds that the Veteran was notified 
and aware of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between him and VA in 
obtaining such evidence.  He has been an active participant 
in the claims process by submitting evidence and argument.  
Therefore, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  See 
Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Relevant Law And Regulations

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service- connected. For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was- (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

See 38 U.S.C.A. § 1151 (West 2002).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent. Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32. Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen. The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2) (2009).

III.  Analysis

The crux of this claim is whether the Veteran has an 
additional disability.  As noted above, 38 U.S.C.A. § 1151 
(West 2002) states, in pertinent part, that "Compensation . 
. . shall be awarded for a qualifying additional disability . 
. . of a veteran in the same manner as if such additional 
disability . . . were service- connected" (emphasis added).  
Thus, a plain reading of the statute makes clear that, if no 
additional disability is proven, then there shall be no 
compensation awarded.

Also as previously discussed herein, the Veteran has 
contended that a VA prescription of simvastatin, a medication 
used to treat his heart condition, has resulted in his liver 
and kidney failure.  According to a report of an August 1999 
VA outpatient examination, the Veteran had no liver disease 
or kidney abnormality.  

In a July 25, 2007 note, Dr. M.S., a VA physician, explained 
that the Veteran was being examined to follow a "recent 
hospital admission for adrenal insufficiency and 
rhabdomyolysis."  Dr. M.S. stated that the Veteran had been 
"on simvastatin for years and recently was started on 
ketoconazole for toe-nail fungus by his local doctor."  Dr. 
M.S. further explained that "several weeks later he [the 
Veteran] ended up in the Magnum Hospital with rhabdomyolysis 
where he was treated and discharged on steroids."  For 
definitional purposes, the Board observes that 
"rhabdomyolysis" is defined as "disintegration or 
dissolution of muscle, associated with excretion of myoglobin 
in the urine."  See Dorland's Illustrated Medical 
Dictionary, 30th Edition (2003) at page 1626.

In August 2007, the Veteran was examined by a contract VA 
physician.  The examiner reported that the Veteran stated 
that he had been diagnosed with liver and kidney failure.  
The Veteran was examined.  Following blood and imaging 
diagnostic testing (which included normal liver function 
tests), the examiner concluded that a diagnosis of either 
liver or kidney failure could not be made because there was 
no pathology associated with either of these organs with 
which to render a diagnosis.  

Additionally, a September 2007 ultrasound of the Veteran's 
kidneys was unremarkable except for a suggestion of some 
degree of renal atrophy.  Also, a January 2008 pharmacology 
note states that the Veteran had a history of allergies: 
"Simvastatin rhabdomyolysis in combination with 
ketocomzole."  

The Veteran responded to the RO's findings that no liver or 
kidney failure was shown by stating that he was told he had 
such failure because of the continued use of simvastatin.  
There is, however, no medical opinion in the record that 
supports the Veteran, and there is nothing in the record that 
supports a finding that the Veteran is competent to provide 
an opinion regarding his liver or kidney failure.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Indeed, the Board notes 
that, while the Veteran is competent to provide descriptions 
of symptoms he experienced which may lead a physician to make 
a diagnosis of liver or kidney failure, the symptoms he 
provided the August 2007 examiner (as well as the objective 
findings shown at that time) did not result in a diagnosis of 
either liver or kidney failure.  Finally, the Veteran's 
statements regarding what he was told by a physician are not 
probative because the Veteran's account of what health care 
providers purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

As this discussion illustrates, although some muscle 
impairment surrounding the Veteran's kidneys has been shown, 
a recent examination demonstrated no diagnosed kidney 
disorder.  Further, that same evaluation found no pathology 
supportive of a diagnosis of a liver disorder.  In sum, 
therefore, the Board finds that a preponderance of the 
competent medical evidence supports a finding that the 
Veteran has no additional liver or kidney disability-to 
include failure of either of these organs.  Accordingly, 
further discussion of entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 (West 2002)-to include the etiology 
of any such additional disability-is not warranted.  


ORDER

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
liver and kidney disability, to include failure of these 
organs, is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


